NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AMERICAN SAVINGS BANK, F.A., KEYSTONE
HOLDINGS, INC., KEYSTONE HOLDINGS
PARTNERS, L.P., N.A. CAPITAL HOLDINGS, INC.,
NEW AMERICAN CAPITAL, INC., AND NEW
AMERICAN HOLDINGS, INC.,
Plain,tiffs-Cr0ss Appellcmts,
V.
UNITED STATES, __
Defendan,t-Appellar'.,t.
2011-5132, -5133
Appeals from the United States Court of Federa1
Claims in case n0. 92-CV-872, Seni01' Judge Loren A.
Smith.
ON MOTION
ORDER
'l`he U11ited States moves for a 60-day extension of
time, until January 20, 2012, to file its initial brief

AMERICAN SAVINGS BANK V. US 2
A1nerican Savings Bank, F.A., et a1. oppose The United
StateS replies.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted
FoR THE CoURT
 0 7  /S/ J an Horba1__\;
Date Jan Horba1y
CIe1'k
cc: Kent A. Ya1owitz, Esq.
Je21nne E. Davidson, Esq. `
f
_,:»
E 1
0 §§::
3 §*l1l"'
°" 52 ='
en
=
321 LsFon
11
2011
.|AN HORBAi.Y
CLERK